315 S.W.3d 388 (2010)
Lorenzo GILYARD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70518.
Missouri Court of Appeals, Western District.
June 22, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 27, 2010.
Susan L. Hogan, Kansas City, MO, for Appellant.
Jayne T. Woods, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.


*389 ORDER
PER CURIAM:
Mr. Lorenzo Gilyard appeals the judgment dismissing his Rule 29.15 motion for post-conviction relief.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).